DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	The objection to applicant's specification made on 06/02/2022 is withdrawn in response to applicant’s correction.
	Applicant’s arguments filed 09/02/2022 with respect to claim objections for claim(s) 2 made on 06/02/2022 has been considered and the objection to the claims is withdrawn.
	Applicant's arguments filed 09/02/2022 with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the Examiner provides a new 103 rejection for claim 1 based on previously cited references Yu et al. (US 2018/0324642 A1) and Babaei et al. (US 2018/0368132 A1) and new reference Lv et al. (US 2021/0029777 A1).
 	Applicant's arguments filed 09/02/2022 with respect to claim(s) 15 have been considered but are not persuasive. Applicant incorporates previously and now cancelled claim 6 into claim 15 and argues on pgs. 12-13 that Chun et al. (US 2009/0259910 A1) (hereinafter referred to as Lee as shown in the publication) does not teach “receiving, from a lower layer, an indication of the at least one transmission parameter related to processing of the duplicate of the at least one determined data packet, wherein the lower layer comprises a physical layer, medium access control layer, or a radio link control layer.” 	Examiner’s response:	Babaei et al. (US 2018/0368132 A1) discloses receiving an indication of the at least one transmission parameter related to processing of the duplicate of the at least one determined data packet ([0224]: the HARQ parameters are received in a DCI/grant, wherein the HARQ parameters are transmission parameters that are used for data and/or duplicated data).	Lee et al. (US 2009/0259910 A1) discloses the DCI/grant and the HARQ information are received from a lower layer, wherein the lower layer comprises a physical layer, medium access control layer, or a radio link control layer ([0206], claim 5: receive uplink grant and HARQ information from a lower layer with respect to the MAC layer. Figs. 2-3: the lower layer with respect to the MAC layer is the PHY layer).
	Applicant's arguments filed 09/02/2022 with respect to claim(s) 17 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the Examiner provides a new 103 rejection for claim 1 based on previously cited references Yu et al. (US 2018/0324642 A1) and Babaei et al. (US 2018/0368132 A1) and new reference Gilles et al. (EP 2575307 A1).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1) and Lv et al. (US 2021/0029777 A1). 

Regarding claim 1, Yu discloses An apparatus comprising (Fig. 4, [0150]: transmitting device 405 may be a UE or a base station. Fig. 15, [0297]: device 1505 may be the UE or the base station):
at least one processor (Fig. 15: processor 1520);
and at least one non-transitory memory including computer program code (Fig. 15, [0297]: memory 1525 with software 1530);
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to ([0299]: the memory 1525 and the software 1530 are executed to cause the processor to perform functions):
cause a plurality of data packets to be transmitted (Fig. 4, [0151], [0153]: transmitting device 405 is configured to transmit/communicate packets);
in at least a first mode, determine at least one of the plurality of data packets based on at least one criterion (Fig. 4, [0153]: transmitting device 405 determines whether packet duplication is activated or deactivated. [0157]: the transmitting device 405 activates or deactivates the duplication of packets based on a dynamic configuration (=first mode), where the transmitting device 405 selectively duplicates packets based on one or more conditions (=at least one criterion). Note: “in at least a first mode” is taught in [0157]: “In a dynamic configuration, … selectively duplicate packets” (=first mode) and “in a static configuration, packets may always be duplicated” (=second mode)); 
cause a duplicate of the at least one determined data packet to be transmitted (Fig. 4, [0160], [0162]: transmitting device 405 duplicates a packet and transmits the duplicated packet. [0157]: the duplication of packets is performed selectively based on whether the condition is met).
Yu discloses in [0157] the duplication of packets is based on one or more conditions (=at least one criterions), such as link condition or type of data, but Yu does not disclose the at least one criterion is in connection with at least one transmission parameter of at least one part of one of the plurality of data packets; and store another duplicate of the at least one data packet in a buffer for a first time period, the first time period given with a timer; and remove the another duplicate of the at least one data packet from the buffer, in response to determining not to transmit the another duplicate and upon expiration of the timer.
However, Babaei discloses in [0201], [0224] to activate or deactivate (or enable/disable) PDCP packet duplication based on one or more configured criteria, and Babaei discloses the one or more criteria is in connection with at least one transmission parameter of at least one part of one of the plurality of data packets ([0224]: the one or more criteria is in connection with HARQ NACKS and/or poor channel conditions, i.e. a threshold indicating a number of HARQ NACKs received or a threshold CQI. The HARQ parameters are transmission parameters that are used for data and/or duplicated data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, as taught by Babaei.
Doing so provides transmission parameters for one or more cells to perform logical channel prioritization procedure and allocate the resources to one or more logical channels to create a MAC PDU (Babaei: [0224]). 
While Yu discloses in [0146]-[0147] a protocol stack 305 may include multiple (i.e., two, three, four, or five) RLC entities and that packet duplication is performed for each RLC entity, Yu in view of Babaei does not disclose store another duplicate of the at least one data packet in a buffer for a first time period, the first time period given with a timer; and remove the another duplicate of the at least one data packet from the buffer, in response to determining not to transmit the another duplicate and upon expiration of the timer.
However, Lv discloses in [0047] each PDCP entity is associated with multiple (i.e., two or four) RLC entities, and Lv further discloses store another duplicate of the at least one data packet in a buffer for a first time period ([0056]-[0057]: the transmitting PDCP entity receives a PDCP SDU and duplicates it, starts two discard timers (i.e., discard timer_1 with value 1 and discard timer_2 with value 2), and does not discard the PDCP SDU until both discard timers expire. In other words, the PDCP SDU and its duplicate are stored in a buffer of the transmitting PDCP entity, see also [0042]: avoid long queue of PDCP SDUs buffered in a transmitter side), the first time period given with a timer ([0056]: discard timer_1 with value 1 and discard timer_2 with value 2); and 
remove the another duplicate of the at least one data packet from the buffer, in response to determining not to transmit the another duplicate and upon expiration of the timer ([0057]: when one of the two discard timers expires, the transmitting PDCP entity discards the corresponding PDCP Data PDU associated with the expired discard timer, i.e., a transmitting RLC entity discards the indicated RLC SDU if the RLC SDU or its segments has not been submitted to lower layers during discard timer_1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to start two discard timers when receiving a PDCP SDU and to discard a RLC SDU when the RLC SDU and its segments have not been submitted to lower layers during a discard timer, as taught by Lv.
Doing so allows the PDCP discard timer to be set to a value that can meet QoS requirement of a specific traffic flow and further avoids excessive delay of transmission and long queue of PDCP SDUs buffered in a transmitter side (Lv: [0042]).

Regarding claim(s) 2, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the plurality of data packets comprises data packets associated with a radio bearer ([0136]: transmitting device generates different types of bearers, i.e., duplication bearers, for RLC entities. [0151]: duplication bearer are associated with duplicated packets generated from original packets. [0151], [0153]: transmitting device 405 is configured to transmit/communicate packets. [0161]: forward original packet to default RLC entity and duplicated packets to additional RLC entities. [0254]: RLC entity represents data radio bearer).

Regarding claim(s) 3, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the apparatus is further caused to:
receive an indication to operate in one of at least the first mode and a second mode ([0163]: communication scheme 500 shown in Fig. 5 is used with communication scheme 400 shown in Fig. 4. Fig. 5, [0167]: one or more indication(s) 530. [0168]: indication 530 is a static configuration (=second mode) and/or a dynamic configuration (=first mode). [0157]: “In a dynamic configuration, … selectively duplicate packets” (=first mode) and “in a static configuration, packets may always be duplicated” (=second mode)),
wherein the apparatus is further caused to cause a duplicate of each of the plurality of data packets to be transmitted ([0157]: in the static configuration, transmitting device 405 always duplicates packets when transmitting in duplication mode).

Regarding claim(s) 4, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the apparatus is further caused to receive an indication to transmit the duplicate of the at least one determined data packet in at least one reserved radio resource ([0137], [0147], [0170]: duplicated packets are transmitted using different component carriers, i.e., frequency resources, to ensure frequency diversity. [0147], [0170], [0172]: a receiving device, i.e., the UE, receives mapping indication 545 indicating unique component carriers associated with RLC entities for duplicated packets to be transmitted on).

Regarding claim(s) 5, Yu in view of Babaei and Lv discloses all features of claim(s) 4 as outlined above. 
While Yu discloses in [0172] a receiving device, i.e., the UE, receives mapping indication 545, Yu does not disclose wherein the indication comprises configuration of logical channel prioritization restrictions.
However, Babaei [0246] a wireless device receives message(s) comprising configuration parameters for cells, i.e., the messages indicate a mapping between duplicated PDCP PDUs and channels and carriers, and Babaei discloses wherein the indication comprises configuration of logical channel prioritization restrictions ([0246]: first logical channel is mapped to a first carrier and a first radio bearer with corresponding PDCP PDUs and a second logical channel is mapped to a second carrier and the first radio bearer with corresponding duplicated PDCP PDUs. [0247], [0250]: the mapping restriction between the first and the second logical channels to the first and second carriers is a logical channel prioritization procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mapping indication, as taught by Yu, to be a mapping restriction of a LCP procedure where a first LCH is mapped to a first carrier with PDCP PDUs and a second LCH is mapped to a second carrier with duplicated PDCP PDUs, as taught by Babaei.
Doing so allows the MAC entity to perform the LCH procedure by applying the mapping restriction of LCHs and carriers (Babaei: [0247]) which avoids duplicated PDCP PDUs to be sent on the same carrier (Babaei: [0220]).

Regarding claim(s) 7, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Yu discloses in [0157] the one or more conditions (=at least one criterion), Yu does not disclose, but Babaei discloses wherein the apparatus is further caused to:
receive an indication of the at least one criterion ([0201]: the one or more criteria may be configured with RRC. [0148], [0162], [0207]: RRC signaling are configured by a base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be configured with RRC, as taught by Babaei.
Doing so allows the base station to configure the UE with one or more criteria for PDCP Packet duplication so that the UE can autonomously activate or deactivate the PDCP packet duplication (Babaei: [0201]). 

Regarding claim(s) 8, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
Yu in view of Babaei does not disclose, but Lv discloses wherein the apparatus is further caused to start the timer, in response to storing the another duplicate of the at least one data packet in the buffer ([0056]-[0057]: the transmitting PDCP entity receives a PDCP SDU and duplicates it, starts two discard timers, and does not discard the PDCP SDU until both discard timers expire. In other words, the PDCP SDU and its duplicate are stored in a buffer of the transmitting PDCP entity, see also [0042]: avoid long queue of PDCP SDUs buffered in a transmitter side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to start two discard timers when receiving a PDCP SDU, as taught by Lv.
Doing so allows the PDCP discard timer to be set to a value that can meet QoS requirement of a specific traffic flow and further avoids excessive delay of transmission and long queue of PDCP SDUs buffered in a transmitter side (Lv: [0042]).

Regarding claim(s) 9, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
Yu does not disclose, but Babaei discloses wherein the at least one transmission parameter comprises one of ([0224]: the transmission parameter, i.e. HARQ parameters (threshold)):
a modulation order of the at least one part of the at least one data packet ([0224]: the transmission parameter, i.e. modulation and coding scheme (MCS)), 
a code rate of the at least one part of the at least one data packet ([0224]: the transmission parameter, i.e. modulation and coding scheme (MCS)),
a transmission power of the at least one part of the at least one data packet ([0224]: the transmission parameter, i.e. power control commands),
a number of negative acknowledgements received in response to transmission of data of the at least one data packet ([0224]: the transmission parameter, i.e. HARQ parameters (threshold indicates number of HARQ NACKs received for packets transmitted)),
an indication contained in a grant associated with transmission of the at least one part of the at least one data packet ([0224]: the transmission parameter includes indication in a DCI/grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, wherein the transmission parameters further include indications for MCS, power control commands, etc. transmitted in a DCI/grant, as taught by Babaei.
Doing so provides transmission parameters for one or more cells to perform logical channel prioritization procedure and allocate the resources to one or more logical channels to create a MAC PDU (Babaei: [0224]). 

Regarding claim(s) 10, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Yu discloses in [0160] the packets are duplicated in a PDCP entity, Yu does not explicitly disclose, but Babaei discloses wherein the data packets are protocol data units, PDUs, of a packet data convergence protocol, PDCP, sublayer ([0220]: original PDCP PDUs and duplicated PDCP PDUs. [0191]: PDCP duplication may be in lower layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packets, as taught by Yu, to be PDCP PDUs, as taught by Babaei.
Doing so allows the transmitter to duplicate the packet because the PDCP function enables the transmitter to perform packet duplication (Babaei: [0189]).

Regarding claim(s) 11, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the apparatus comprises a user equipment (Fig. 4, [0150]: transmitting device 405 may be a UE).

Regarding claim(s) 12, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the apparatus comprises network equipment (Fig. 4, [0150]: transmitting device 405 may be a base station).

Regarding claim(s) 13, Yu in view of Babaei and Lv discloses all features of claim(s) 12 as outlined above. 
Yu discloses wherein the apparatus is further caused to:
cause the plurality of data packets to be transmitted from a first base station, and the duplicate of the at least one determined data packet to be transmitted from a second base station (Fig. 4: transmitting device 405 transmits the original packet in step 440 and the duplicated packets in step 445. [0161]: forward original packet to default RLC entity and duplicated packets to additional RLC entities. [0283]: transmitting device uses first RLC entity as a default RLC entity of first base station to transmit first PDCP packet and second RLC entity of second base station to transmit second PDCP packet. [0277]-[0278]: second PDCP packet is a duplicate of the first PDCP packet).

Regarding claim(s) 14, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
Yu discloses wherein the apparatus is further caused to:
cause the plurality of data packets to be transmitted on a first carrier frequency, and the duplicate of the at least one determined data packet to be transmitted on a second carrier frequency ([0137], [0147], [0170]: original packet are transmitted on default RLC entity and duplicated packets are transmitted on duplicate RLC entity to ensure frequency diversity by transmitting them on different component carriers/frequency resources).

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Huang et al. (WO 2017/049425 A1).

Regarding claim(s) 6, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Huang discloses wherein the at least one transmission parameter comprises a power headroom of the apparatus at the time of transmission of the at least one part of the at least one data packet (8th - 9th paragraphs on pg. 13: UE receives an UL grant in subframe 1 and calculates a power headroom value in advance for data transmission to be transmitted at a time in the future, i.e., in subframe 5. The UE reports the power headroom value which indicates the maximum carrier transmit power of the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive a grant so that the UE calculates a power headroom value in advance for data transmission to be transmitted in subframe 5 and wherein the power headroom value indicates the maximum carrier transmit power of the UE, as taught by Huang.
Doing so allows the UE to report the power headroom for a data transmission in a PHR MAC Control Element in advance (Huang: 9th paragraph on pg. 13).

	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Jeon et al. (US 2018/0368157 A1).

Regarding claim(s) 18, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Jeon discloses wherein the at least one transmission parameter comprises a type of grant associated with transmission of the at least one part of the at least one data packet ([0229]-[0230], [0232]: the gNB assigns to the UE at least one logical channel ID to at least one grant-free process (configured grant of a first type) to recognize the logical channels allowed for uplink data transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive a logical channel ID to at least one grant-free process to recognize the logical channels allowed for uplink data transmission, as taught by Jeon.
Doing so reduces uplink transmission of data of other logical channel in GF resources and GF collision (Jeon: [0230]).

	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Jung  et al. (US 2007/0109996 A1).

Regarding claim(s) 19, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Jung discloses wherein the at least one transmission parameter comprises a number of repetitions associated with transmission of the at least one part of the at least one data packet ([0034]: information input unit receives N-value determination information for determining the number N of repetitions of transmission of a packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive N-value determination information for determining the number N of repetitions of transmission of a packet, as taught by Jung.
Doing so prevents packet loss because the N value is restricted to an upper limit value (Jung: [0029]).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Park et al. (KR 2008/0089728 A).

Regarding claim(s) 20, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Park discloses wherein the at least one transmission parameter comprises a subcarrier spacing of the at least one part of the at least one data packet (1st paragraph of TECH-SOLUTION on pg. 2: a mobile terminal receives subcarrier spacing information and applies the subcarrier spacing to transmit subsequent data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive subcarrier spacing information to be used for subsequent data, as taught by Park.
Doing so provides a method of differentially applying an interval of subcarriers according to a cell size or a mobility of a terminal (Bong: 1st paragraph of BACKGROUND-ART on pg. 1) which solves the problem of reduced reliability of data transmission and/or lower efficiency of frequency resources (Park: 3rd paragraph on pg. 2).

	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Li et al. (US 2011/0064158 A1).

Regarding claim(s) 21, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Li discloses wherein the at least one transmission parameter comprises a multiple-input-multiple-output codebook parameter of the at least one part of the at least one data packet ([0048]: MS receives an index indicating a codeword to use for precoding from the new codebook for closed-loop MIMO data transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive an index indicating a codeword to use for precoding from the new codebook for closed-loop MIMO data transmission, as taught by Li.
Doing so provides a method of precoding or beamforming data using a dynamically generated differential codebook (Li: [0045]).

	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Rao et al. (US 2009/0075668 A1).

Regarding claim(s) 22, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Rao discloses wherein the at least one transmission parameter comprises a resource orthogonality mode of the at least one part of the at least one data packet ([0003]: a mobile unit receives a permission to transmit its data on an orthogonal resource allocated by a base station scheduler).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive a permission to transmit data on an allocated orthogonal resource, as taught by Rao.
Doing so provides a method for the base station scheduler to allocate orthogonal resource for data transmission of the mobile unit upon receiving a scheduling request (Rao: [0003]) which provides a better management of orthogonal resources.

	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Wu et al. (US 2021/0058285 A1).

Regarding claim(s) 23, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Wu discloses wherein the at least one transmission parameter comprises a beam failure or beam recovery status of the at least one data packet ([0082]: terminal receives message 2 that includes beam recovery indication information so that the terminal can transmit data in a target beam indicated by the RAR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive beam recovery indication information so that the UE can perform data transmission in a target beam indicated by the RAR, as taught by Wu.
Doing so allows the terminal to complete the beam recovery successfully after a collision (Wu: [0082]).

	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Kitchin et al. (US 2002/0154656 A1).

Regarding claim(s) 24, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Kitchin discloses wherein the at least one transmission parameter comprises a bandwidth of the at least one part of the at least one data packet ([0031]: wireless device requests and is granted a new bandwidth reservation adequate to transmit data so that the wireless client uses the newly received bandwidth reservation for data transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive a grant with a requested bandwidth reservation that is adequate for data transmission, as taught by Kitchin.
Doing so allows the wireless device to compensate the reduced transmission rate using an existing bandwidth reservation with the new bandwidth reservation that is adequate for the data transmission (Kitchin: [0031]).

	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1), Lv et al. (US 2021/0029777 A1), and Kwon et al. (US 2009/0209265 A1).

Regarding claim(s) 25, Yu in view of Babaei and Lv discloses all features of claim(s) 1 as outlined above. 
While Babaei discloses in [0224] the base station configures the wireless device with HARQ parameters which are transmission parameters that are used for data and/or duplicated data, Yu in view of Babaei and Lv does not disclose, but Kwon discloses wherein the at least one transmission parameter comprises a licensing status of spectrum used for transmission of the at least one part of the at least one data packet (Fig. 8, [0055]-[0056]: in response to a mobile system receiving a message from a base station indicating the shared spectrum should be changed, the mobile system transmits data via the changed shared spectrum, i.e., a licensed spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the transmitting device, as taught by Yu, to receive HARQ parameters which are transmission parameters, as taught by Babaei, and further receive a message to change the shared spectrum so that the mobile system transmits data via the changed shared spectrum, i.e., a licensed spectrum, as taught by Kwon.
Doing so allows the mobile system and the base station to effectively manage a shared spectrum with a high data rate (Kwon: [0057]).

	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1) and Lee et al. (US 2009/0259910 A1).

Regarding claim 15, Yu discloses A method comprising:
causing a plurality of data packets to be transmitted (Fig. 4, [0151], [0153]: transmitting device 405 is configured to transmit/communicate packets);
in at least a first mode, determining at least one of the plurality of data packets based on at least one criterion (Fig. 4, [0153]: transmitting device 405 determines whether packet duplication is activated or deactivated. [0157]: the transmitting device 405 activates or deactivates the duplication of packets based on a dynamic configuration (=first mode), where the transmitting device 405 selectively duplicates packets based on one or more conditions (=at least one criterion). Note: “in at least a first mode” is taught in [0157]: “In a dynamic configuration, … selectively duplicate packets” (=first mode) and “in a static configuration, packets may always be duplicated” (=second mode)); 
causing a duplicate of the at least one determined data packet to be transmitted (Fig. 4, [0160], [0162]: transmitting device 405 duplicates a packet and transmits the duplicated packet. [0157]: the duplication of packets is performed selectively based on whether the condition is met).
Yu discloses in [0157] the duplication of packets is based on one or more conditions (=at least one criterions), such as link condition or type of data, but Yu does not disclose the at least one criterion is in connection with at least one transmission parameter of at least one part of one of the plurality of data packets; and receiving, from a lower layer, an indication of the at least one transmission parameter related to processing of the duplicate of the at least one determined data packet, wherein the lower layer comprises a physical layer, medium access control layer, or a radio link control layer.
However, Babaei discloses in [0201], [0224] to activate or deactivate (or enable/disable) PDCP packet duplication based on one or more configured criteria, and Babaei discloses the one or more criteria is in connection with at least one transmission parameter of at least one part of one of the plurality of data packets ([0224]: the one or more criteria is in connection with HARQ NACKS and/or poor channel conditions, i.e. a threshold indicating a number of HARQ NACKs received or a threshold CQI. The HARQ parameters are transmission parameters that are used for data and/or duplicated data); and
receiving an indication of the at least one transmission parameter related to processing of the duplicate of the at least one determined data packet ([0224]: the HARQ parameters are received in a DCI/grant, wherein the HARQ parameters are transmission parameters that are used for data and/or duplicated data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, as taught by Babaei.
Doing so provides transmission parameters for one or more cells to perform logical channel prioritization procedure and allocate the resources to one or more logical channels to create a MAC PDU (Babaei: [0224]).
Yu in view of Babaei does not disclose the DCI/grant with the HARQ parameters is received from a lower layer, wherein the lower layer comprises a physical layer, medium access control layer, or a radio link control layer.
However, Lee discloses the DCI/grant and the HARQ information are received from a lower layer, wherein the lower layer comprises a physical layer, medium access control layer, or a radio link control layer ([0206], claim 5: receive uplink grant and HARQ information from a lower layer with respect to the MAC layer. Figs. 2-3: the lower layer with respect to the MAC layer is the PHY layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters transmitted in a DCI/grant, as taught by Babaei, and further to program the transmitting device, as taught by Yu, to receive the grant and the HARQ information from a lower layer, as taught by Lee.
Doing so allows the terminal to receive a RAR with the uplink grant from a lower layer with respect to a MAC layer in response to a preamble selected at the MAC layer in the terminal, wherein the RAR triggers a generation of a message and wherein the HARQ transmission parameter is used in deciding when to flush a HARQ buffer in the terminal (Lee: [0206]).

	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1) in view of Babaei et al. (US 2018/0368132 A1) and Bertrand et al. (EP 2575307 A1).

Regarding claim 17, Yu discloses A non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least:
causing a plurality of data packets to be transmitted (Fig. 4, [0151], [0153]: transmitting device 405 is configured to transmit/communicate packets);
in at least a first mode, determining at least one of the plurality of data packets based on at least one criterion (Fig. 4, [0153]: transmitting device 405 determines whether packet duplication is activated or deactivated. [0157]: the transmitting device 405 activates or deactivates the duplication of packets based on a dynamic configuration (=first mode), where the transmitting device 405 selectively duplicates packets based on one or more conditions (=at least one criterion). Note: “in at least a first mode” is taught in [0157]: “In a dynamic configuration, … selectively duplicate packets” (=first mode) and “in a static configuration, packets may always be duplicated” (=second mode)); and
causing a duplicate of the at least one determined data packet to be transmitted (Fig. 4, [0160], [0162]: transmitting device 405 duplicates a packet and transmits the duplicated packet. [0157]: the duplication of packets is performed selectively based on whether the condition is met).
Yu discloses in [0157] the duplication of packets is based on one or more conditions (=at least one criterions), such as link condition or type of data, but Yu does not disclose the at least one criterion is based on at least one transmission parameter of at least one part of one of the plurality of data packets; wherein the at least one transmission parameter comprises a transmission duration of the at least one part of the at least one data packet.
However, Babaei discloses in [0201], [0224] to activate or deactivate (or enable/disable) PDCP packet duplication based on one or more configured criteria, and Babaei discloses the one or more criteria is based on at least one transmission parameter of at least one part of one of the plurality of data packets ([0224]: the one or more criteria is in connection with HARQ NACKS and/or poor channel conditions, i.e. a threshold indicating a number of HARQ NACKs received or a threshold CQI. The HARQ parameters are transmission parameters that are used for data and/or duplicated data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, as taught by Babaei.
Doing so provides transmission parameters for one or more cells to perform logical channel prioritization procedure and allocate the resources to one or more logical channels to create a MAC PDU (Babaei: [0224]).
While Babaei further discloses in [0206] duplicate data of a logical channel is transmitted based on TTI durations and transmission durations, Yu in view of Babaei does not disclose wherein the at least one transmission parameter comprises a transmission duration of the at least one part of the at least one data packet.
However, Gilles discloses in the 3rd paragraph on pg. 7 to select a data segment based on transmission duration, and Bertrand further discloses wherein the at least one transmission parameter comprises a transmission duration of the at least one part of the at least one data packet (item 3c on pg. 2: select a data segment from among a plurality of data segments associated with a block based on a transmission duration of said data segment. 2nd - 3rd paragraphs on pg. 7: the transmission duration is used to select a data segment that has been broken down into a plurality of packets). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more conditions, as taught by Yu, to be in connection with HARQ parameters which are transmission parameters, as taught by Babaei, and further to include a transmission duration of a data segment, as taught by Bertrand.
Doing so provides a benefit of flow-through diffusion technique while also avoid tedious and expensive updates of client entities (Bertrand: 9th paragraph on pg. 2).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478